DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This Office Action is in response to the application filed on 7/21/2021.  Claims 1-19 are presently pending and are presented for examination.

Amendment to the Drawings
The attached drawings included in this action have been considered and approved by the Examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Turner (Reg#63121) on January, 2021. The application has been amended as follows:
1.	(Currently Amended)	A circuit arrangement, for an on-board vehicle charger system, configured to reduce a drain current in a connector proximity detection circuit when a charge connector is inserted in a charge socket and a charge cycle is terminated, the circuit arrangement comprising:
a resistor; and
a switch, wherein the resistor and the switch are connectable in parallel and 
wherein the switch is configured to be opened when a charge cycle has started, and wherein the switch is configured to remain open when the charge cycle has terminated and the charge connector remains in the charge socket;
wherein the false-drive preventing circuit further comprises:
a second switch, and
a drive circuit configured to open the second switch when the charge cycle has started, and to close the second switch when the charge cycle has terminated. 

8.	(Currently Amended)	A method for reducing drain current in a connector proximity detection circuit for an on-board vehicle charger system, the method comprising:
connecting an additional resistor, in a vehicle, in series with an existing resistor in the connector proximity detection circuit in the vehicle by opening a switch, in the vehicle, connected in parallel with the additional resistor when a charge cycle has started, wherein the additional resistor and the switch form a circuit arrangement integrated in the on-board vehicle charger system within the vehicle, wherein the circuit arrangement is connected between a false-drive preventing circuit of the connector proximity detection circuit and a charge socket for receiving a charge connector, wherein the false-drive preventing circuit comprises a second switch;  

opening the second switch when the charge cycle has started; and 
closing the second switch when the charge cycle has terminated.

10.	(Currently Amended)	A non-transitory computer readable medium having stored computer executable instructions for reducing a drain current in a connector proximity detection circuit for an on-board vehicle charger system, the instructions for execution by a processor and memory to:
connect an additional resistor, in a vehicle, in series with an existing resistor in the connector proximity detection circuit in the vehicle by opening a switch, in the vehicle, connected in parallel with the additional resistor when a charge cycle has started, the additional resistor and the switch forming a circuit arrangement integrated in the on-board vehicle charger system within the vehicle, wherein the circuit arrangement is connected between a false-drive preventing circuit of the connector proximity detection circuit and a charge socket for receiving a charge connector, wherein the false-drive preventing circuit comprises a second switch;  
after opening the switch when the charge cycle started, keep the switch open as long as the charge connector remains in the charge socket when the charge cycle is terminated;
open the second switch when the charge cycle has started; and 
close the second switch when the charge cycle has terminated. 


12.	(Cancelled)	

13.	(Cancelled)	

14.	(Currently Amended) The circuit arrangement according to claim 1 
a current detection circuit coupled to a low voltage source and configured to measure current flow from the low voltage source when the first switch and the second switch are closed.

16.	(Cancelled).

17.	(Currently Amended) The method of claim 8 
and wherein the false-drive preventing circuit further comprises a current detection circuit coupled to a low voltage source, the method further comprising:
measuring current flow from the low voltage source when the first switch and the second switch are closed.

18.	(Cancelled)

19.	(Currently Amended) The non-transitory computer readable medium of claim 10 
measure current flow from the low voltage source when the first switch and the second switch are closed.

Allowable Subject Matter

Claims 1-11,14-15,17 and 19 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1, although the prior art discloses a circuit arrangement, for an on-board vehicle charger system, configured to reduce a drain current in a connector proximity detection circuit when a charge connector is inserted in a charge socket and a charge cycle is terminated, the circuit arrangement comprising: a resistor; and a switch, wherein the resistor and the switch are connectable in parallel and arrangeable in the connector proximity detection circuit, the resistor and the switch being integrated in the on-board vehicle charger system within a vehicle, the resistor and switch being connected between a false-drive preventing circuit of the connector 
wherein the switch is configured to be opened when a charge cycle has started, and wherein the switch is configured to remain open when the charge cycle has terminated and the charge connector remains in the charge socket;
the prior art of record does not disclose or teach the combination of:

“wherein the switch is configured to be opened when a charge cycle has started, and wherein the switch is configured to remain open when the charge cycle has terminated and the charge connector remains in the charge socket, wherein the false-drive preventing circuit further comprises: a second switch, and a drive circuit configured to open the second switch when the charge cycle has started, and to close the second switch when the charge cycle has terminated.”

Regarding independent claim(s) 8,  although the prior art discloses a method for reducing drain current in a connector proximity detection circuit for an on-board vehicle charger system, the method comprising: connecting an additional resistor, in a vehicle, in series with an existing resistor in the connector proximity detection circuit in the vehicle by opening a switch, in the vehicle, connected in parallel with the additional resistor when a charge cycle has started, wherein the additional resistor and the switch form a circuit arrangement integrated in the on-board vehicle charger system within the vehicle, wherein the circuit arrangement is connected between a false-drive preventing circuit of the connector proximity detection circuit and a charge socket for receiving a charge connector, the prior art of record does not disclose or teach the combination of:

“wherein the false-drive preventing circuit comprises a second switch; after opening the switch when the charge cycle started, keeping the switch open as long as the charge connector remains in the charge socket when the charge cycle is terminated; opening the second switch when the charge cycle has started; and closing the second switch when the charge cycle has terminated.”
Regarding independent claim(s) 10,  although the prior art discloses A non-transitory computer readable medium having stored computer executable instructions for reducing a drain current in a connector proximity detection circuit for an on-board vehicle charger system, the instructions for execution by a processor and memory to: connect an additional resistor, in a vehicle, in series with an existing resistor in the connector proximity detection circuit in the vehicle by opening a switch, in the vehicle, connected in parallel with the additional resistor when a charge cycle has started, the additional resistor and the switch forming a circuit arrangement integrated in the on-board vehicle charger system within the vehicle, wherein the circuit arrangement is connected between a false-drive preventing circuit of the connector proximity detection circuit and a charge socket for receiving a charge connector, the prior art of record does not disclose or teach the combination of:

“wherein the false-drive preventing circuit comprises a second switch; after opening the switch when the charge cycle started, keep the switch open as long as the charge connector remains in the charge socket when the charge cycle is terminated; open the second switch when the charge cycle has started; and close the second switch when the charge cycle has terminated.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takashima US20130099739 is cited for having a resistor switch in parallel wherein the switch is off at the time of charging but does not teach the combination of a second switch closing when the charge cycle is terminated. 
Yoshitoku JP52291842 is cited for having two switches wherein the first switch opens at charging and remain open when charging is terminated but the second switch is closed at start of charging. Yoshitoku also does not have a resistor in parallel to the first switch.
Masuda (US20140042966) is cited for having two switches wherein the first switch is open when the plug is inserted but does not have a resistor in parallel. 
Masuda et al (JP2011010420) is cited for having two switches, a guiding light and a charging indication light. However, the first switch is on and remains on when charging starts and is executed and the resistor switch parallel combination is external to the vehicle on board charger. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859